Title: To John Adams from Jean Luzac, 19 October 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leide le 19. Octobre 1780
      
      De retour d’une absence de chez moi j’ai trouvé la Lettre, dont vous m’avez honoré en date de Lundi dernier. Je dois vous demander pardon, que je n’aie pu accélérer jusqu’ici davantage la publication du Pamphlet. Des affaires de Famille imprévuës, qui me sont survenuës depuis ce tems, particulièrement la mort d’une Parente, qui m’a causé de fréquents voyages hors de Ville, m’ont ôté une grande partie du loisir nécessaire pour la soigner avec la promtitude, que je m’étois proposé. J’espère d’en avoir davantage à présent, et vous pouvez compter, Monsieur, sur tout mon zèle pour achever la publication en peu de jours. Dès que l’impression sera finie, j’aurai l’honneur de vous envoyer le nombre d’Exemplaires desiré. Agréez en attendant mes excuses et les assurances du respect, avec lequel je suis, Monsieur, de Votre Excellence, Le très humble & très obéissant serviteur,
      
       J: Luzac
      
      
      
       J’avois dessein de vous écrire hier au soir, lorsque la venuë de Mr. Searle m’a procuré l’occasion de vous faire parvenir la présente par ses mains.
      
     